Citation Nr: 9906260	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, to include seizures.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  His decorations include the Combat Infantryman Badge.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  The case is now before the Board for 
final appellate consideration.  

Service connection is in effect for bilateral sensorineural 
hearing loss, post-traumatic stress disorder, tinnitus 
aurium, and Meniere's syndrome.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating any 
current head injury residuals to service or to any incident 
of service origin; a seizure disorder is not shown.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a head injury, 
including seizures.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, the threshold question 
with respect to this claim is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be 
more than an allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A well-grounded service 
connection claim generally requires medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.  

Although the veteran maintains that he has residuals of a 
head injury that was sustained as a result of a blast injury 
while serving in combat in Korea, his service medical 
records, which consist mostly of reports of his physical 
examination for entry into and separation from service, are 
negative for complaints or findings referable to a head 
injury.  

In a statement received in February 1995, the veteran stated 
that enemy artillery fire had struck his bunker in Korea and 
had knocked him unconscious for a period of two weeks.  He 
said that he was thereafter returned to the front lines.  The 
veteran and his spouse testified at a hearing at the regional 
office in August 1996.  He again related that artillery fire 
had struck his bunker and that he had lost consciousness.  He 
stated that he had been hospitalized for some two weeks.  It 
was reported that he had had blackouts in 1975, 1981, and 
1995.  

The record, shows, however, that in the years following 
separation, including when he was hospitalized by VA for 
Meniere's syndrome and defective hearing in September 1961, 
no mention was made of any head injury in service.  The 
veteran was admitted at that time with a chief complaint of 
ringing in his ears, some vertigo, nausea and deafness of 
about one week's duration.  The veteran reported that he had 
had these symptoms off and on since the Korean war.  His 
recent dizziness was severe enough at one point during the 
previous week that he reported that he blacked out on one 
occasion.  However, the diagnoses on discharge from the 
hospital were defective hearing and suspected Meniere's 
disease.  

The record shows that the veteran's deafness and scarring of 
the tympanic membranes were attributed to blast trauma 
following his hospitalization by VA in April 1962, but it is 
significant that subsequent hospitalizations and examinations 
have not demonstrated the presence of any residuals of a head 
injury in service, as distinguished from the defective 
hearing and tinnitus aurium that have been attributed to 
acoustic trauma sustained in service.  Indeed, when the 
veteran was hospitalized by VA in August and September 1962, 
a work-up was undertaken to determine whether the veteran 
actually had brain damage, but a skull X-ray and 
electroencephalogram were normal.  Although the chief 
clinical psychologist's impression was intellectual 
impairment possibly due to organic brain damage, organic 
brain damage or organic brain syndrome was not diagnosed.  
Although loss of consciousness was subsequently reported by 
the veteran, this was not attributed to residuals of any head 
injury in service, and neurologic examinations by VA were 
consistently negative for neurologic disease; rather, 
Meniere's syndrome, defective hearing and tinnitus were 
diagnosed and consistently attributed to acoustic trauma in 
service.  For example, when the veteran was examined by VA in 
October 1969, he stated that while in Korea in 1952, he had 
sustained a concussion as a result of a bomb explosion, but 
the neurologic examination was essentially normal.  A 
concussion was diagnosed by history only.  It was indicated 
that a convulsive disorder should be ruled out.  However, an 
electroencephalogram was normal.  When the veteran was 
examined by VA in September 1971, the neurological evaluation 
was again reported to be normal.  When hospitalized by VA in 
January 1972, it was reported that the veteran had been seen 
by a neurologist for three months but that no neurologic 
disease had been found.  

Records from the Wellington Hospital reflect that the veteran 
was treated for various conditions from 1965 to 1978.  In 
October 1972, it was indicated that there had been a 
blackout.  He was given various medications, including 
100 milligrams of Dilantin three times a day, but it is not 
shown that a seizure disorder was ever diagnosed.  

In a statement dated in March 1973, James R. Turrentine, 
D.O., said that the veteran was a very nervous individual and 
that he continued to complain that his neck and the back of 
his head hurt.  He also complained of blackouts.  Dr. 
Turrentine stated, however, that a medication given the 
veteran in February 1973 made him so nervous that he passed 
out on the spot and was unable to get on his feet for about 
20 minutes.  This observation is consistent with a VA 
outpatient clinic note in October 1961 which indicates the 
belief of the veteran's treating personnel that the anxiety 
element was the dominant one in his clinical picture.  The 
record thereafter showed consistent suspicions of 
psychological overlay.  Although healed perforations of the 
tympanic membranes were noted when the veteran was examined 
by VA in April 1978, these were felt to be only possibly due 
to blast trauma; neither residuals of a head injury nor 
seizures were diagnosed.  Moreover, when privately 
hospitalization for acute cephalgia of undetermined origin 
only two years previously, in April 1976, a brain scan was 
normal.  A brain scan by VA in July 1982 was interpreted as 
normal, despite recent head trauma sustained when the veteran 
was struck on the head by a telephone and hospitalized 
through the emergency room at a VA facility in June 1982.  It 
was reported at that time that he had had two respiratory 
arrests on his way to the emergency room.  The hospital 
summary shows a history of alcohol abuse, and information 
elicited from his family at that time indicated that he had 
been drinking for about two weeks prior to admission.  
Chronic alcoholism was included in the diagnoses when he was 
discharged from the hospital in July 1982, and it is notable 
that a history of chronic alcohol abuse had also been noted 
when he was privately hospitalized in April 1976.  

In October 1995, the veteran submitted a claim for service 
connection for residuals of head trauma that he reported 
resulted from enemy artillery fire in December 1951.  
Although lay statements throughout the record are consistent 
for hearing loss, apparently as a result of acoustic trauma 
in service, a head injury is not mentioned.  

While organic mental disorder with deficits in memory and 
concentration was diagnosed on VA examination in December 
1995, neither the VA examiner nor any other physician has 
attributed any current organic mental disorder to service or 
to any head trauma in service.  Moreover, the record shows 
that the veteran sustained a left cerebrovascular accident, 
with mild right hemiparesis, in July 1995.  He was 
hospitalized by VA in January 1996, and a diagnosis of 
syncope was made.  A CT scan of the head in late January 
1996, however, was reported to be unremarkable.  

The record shows that the veteran engaged in combat with the 
enemy.  Under the provisions of 38 U.S.C.A. § 1154(b) (West 
1991), service connection may be established in the absence 
of confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
See 38 C.F.R. § 3.304(d) (implementing the statute).  
However, the Court of Veterans Appeals has interpreted 
38 U.S.C.A. § 1154(b) as providing a reduced evidentiary 
burden for combat veterans that relates only to the question 
of service incurrence - that is, the question of what 
happened then - not the questions of whether the veteran has 
a current disability or whether current disability is linked 
to the incident in service; as to both of these questions, 
competent medical evidence is required.  Velez v. West, 11 
Vet. App. 148, 154 (1998), and cases cited therein.  Section 
1154(b) "provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

In May 1997, following the Board's remand earlier that month, 
the veteran underwent a VA neurologic examination.  He 
reported that he sustained a head injury in December 1951 
when enemy artillery fire hit his bunker and several people 
were killed.  The veteran stated that he was knocked 
unconscious and that he had some bleeding from his ears and 
nose.  Although the examiner reported that she did not have 
confirmation of this from her review of the claims file, the 
Board will accept these assertions as given, in accordance 
with the provisions of 38 U.S.C.A. § 1154(b).  Although the 
veteran reportedly returned to duty within two weeks, he had 
permanent hearing loss and tinnitus (for both of which 
disabilities service connection is in effect).  The veteran 
related that between his separation in 1952 and 1958, he was 
frequently hospitalized due to blackouts, but the examiner 
remarked that it did not appear that the veteran had been 
treated (during that timeframe) with an anticonvulsant.  The 
veteran stated that he just passed out or fainted.  The 
examiner noted the veteran's descriptions of his seizures, 
which were mostly brief blackouts, and noted that he did not 
describe any post syncopal confusion.  The veteran described 
several "bad seizures," the last occurring in July 1996 and 
lasting for five hours.  He could not describe what he did 
during these seizures.  The veteran remarked, however, that 
he was a nervous person and that getting nervous would set 
off such episodes.  The examiner noted that an 
electroencephalogram performed in October 1969 was normal.  
She also noted that a neurologic examination at that time was 
normal, as was a neurologic examination in 1971.  She further 
noted that the veteran had had an electroencephalogram in 
April 1997 that had been interpreted as normal.  On 
neurologic examination, the veteran displayed mildly 
increased reflexes on the right consistent with the right 
hemiparesis due to his stroke in 1995.  The examiner also 
reported that the veteran was extremely vague about the 
frequency of his claimed major seizures.  The examiner 
concluded that the veteran's history and electroencephalogram 
were not convincing for epilepsy or seizures and that a 
psychiatric component seemed to be a possibility.  A seizure 
disorder was not diagnosed.  

As indicated above, a claimant must have a current disability 
in order for a claim for service connection for that 
disability to be well grounded.  Epps v. Gober, 126 F.3d at 
1468.  The Board takes cognizance of the testimony and lay 
witness statements that are of record.  Although a lay 
witness is legally competent to describe symptoms that he has 
seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service or to an incident of service origin, as 
this requires medical expertise.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of competent medical evidence demonstrating that 
the veteran currently has a seizure disorder, this aspect of 
his service connection claim is not well grounded and must be 
denied.  

Similarly, there must be competent medical evidence relating 
any current residuals of head trauma to service or to an 
incident in service such as the artillery blast.  However, 
the record is devoid of any such medical evidence.  A 
concussion was diagnosed only by history on the VA 
examination in October 1969; head injury residuals were not 
then found.  Indeed, subsequent neurologic examinations have 
been negative for any opinion relating any current organic 
residuals to head trauma in service.  Rather, the record 
shows a number pathologies that are first demonstrated a 
number of years following service and that likely account for 
any current organic residuals of brain damage.  There is no 
competent evidence relating any such current residuals to any 
blast injury in service, and in the absence of such evidence, 
the claim for service connection for residuals of head trauma 
is not well grounded and must be denied.  Epps v. Gober, 126 
F.3d at 1468.  



ORDER

Service connection for residuals of head trauma, including 
seizures, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

